Citation Nr: 1742491	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome. 

2.  Entitlement to an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of the appeal is currently held by the RO in Lincoln, Nebraska. 

The Veteran testified at hearings conducted before a Decision Review Officer (DRO) in May 2004; the undersigned in July 2006; a Veterans Law Judge (VLJ) who has since retired from the Board in March 2011; and a DRO in December 2012.  Transcripts of all the hearings are associated with the claims file. 

Due to the complex nature of this case, the Board finds that a brief discussion of the procedural history is necessary.  A Board decision in December 2008 denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In addition, the Board granted a 50 percent initial rating for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier, and granted a 40 percent initial rating for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier.  The Board then dismissed the Veteran's claims of entitlement to an initial rating in excess of 50 percent for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and entitlement to an initial rating in excess of 40 percent for post-operative operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, for lack of jurisdiction. 

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied higher initial ratings prior to October 1, 1997.  In a May 2011 memorandum decision, the Court vacated the Board's decision in regard to the appealed issues and remanded the case for further consideration consistent with the findings of the memorandum decision.

In December 2011, the Board again denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  The Veteran appealed the Board's decision to the Court.  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand (JMR), vacating the December 2011 Board decision.

In April 2013, the Board remanded the issues to obtain a retrospective opinion regarding the severity of the upper extremity disabilities from the date of service connection through October 1, 1997.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in April 2013, the RO issued a rating decision granting service connection for hand arm vibration syndrome of the right and left arms.  The ratings for these disabilities was combined with the service-connected post-operative carpal tunnel syndrome of the right and left arms.  The RO also granted service connection for scars of the left and right wrists and elbows, evaluated as noncompensably disabling, and denied service connection for left and right hand disorders.  The Veteran appealed the April 2013 rating decision pertaining to his bilateral arm/wrist disabilities. 

Following the Board's April 2013 remand, in a July 2013 rating decision, the RO granted an increased rating of 50 percent for the post-operative right (major) carpal tunnel syndrome residuals and an increased rating of 40 percent for post-operative left (minor) carpal tunnel syndrome residuals, both dating back to the award of service connection. 

In June 2014, a statement of the case (SOC) was issued in response to the Veteran's appeal of the April 2013 rating decision.  The Veteran's attorney responded with a statement in July 2014 arguing that separate ratings were warranted for the Veteran's different bilateral arm/wrist disabilities.  This statement did not address the scars or the denial of service connection for left and right hand/wrist disorders other than the already service-connected hand arm vibration syndrome and carpal tunnel syndrome.  However, the Board considers this statement to be a substantive appeal as to the current disability evaluations assigned to the Veteran's bilateral hand arm vibration syndrome, carpal tunnel syndrome disabilities.  Consequently, in light of the Veteran's contentions, the Board considers the issues on appeal as set forth on the first page, which encompasses the Veteran's arguments pertaining to the proper disability evaluations assigned to his disabilities dating from the award of service connection through the present. 

In February 2015, the Board again remanded the issues to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall at 271.  The Board also granted an initial rating of 10 percent for degenerative changes of the thoracic spine.  Consequently, that issue is no longer on appeal. 

The case returned to the Board in October 2015 when the claims for higher initial ratings for bilateral hand arm vibration syndrome and carpal tunnel syndrome were denied.  The Veteran again appealed the denial of his claims to the Court and in May 2016 the Court granted a JMR vacating and remanding the Board's October 2015 decision.  The case was then remanded by the Board in December 2016 for development pursuant to the JMR.  The appeal has now returned to the Board for additional action.

In the October 2015 decision, the Board found that claims for service connection for essential tremors of the right and left hands as secondary to the service-connected chronic sensorimotor polyneuropathy involving the upper extremities were raised by the record in a May 2015 VA examination.  The Veteran's representative also submitted argument in September 2016 pertaining to new claims for an effective date earlier than March 4, 2005 for the award of TDIU, service connection for erectile dysfunction as secondary to the Veteran's service-connected disabilities, and entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  These claims were all referred to the Agency of Original Jurisdiction (AOJ) in the Board's December 2016 remand and the AOJ was instructed to forward the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary to formally file his new claims.  38 C.F.R. § 3.155(b)(1)(ii) (2016); see also 79 Fed. Reg. 57660 (Sep. 25, 2014).  This action was completed by the AOJ in December 2016, but the required form was not submitted by the Veteran or his representative.  Instead, they submitted additional argument pertaining to the claims on appeal as well as the claims referred in the December 2016 remand in April 2017.  As of September 2014, all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.  Id.  As the necessary form has not been submitted, the Veteran has not formally filed new claims for benefits, and no further action is necessary by the Board with respect to the claims previously referred or any claims not formally filed since that time.


FINDINGS OF FACT

1. The Veteran's hand arm vibration syndrome, right (major) carpal tunnel syndrome most nearly approximates severe incomplete paralysis of the median nerve and lower radicular group rather than complete paralysis and does not result in muscle, joint disabilities, or circulatory disabilities; separate ratings for paralysis of the median nerve and lower radicular group cannot be granted as a matter of law.

2.  The Veteran's hand arm vibration syndrome, left (minor) carpal tunnel syndrome most nearly approximates severe incomplete paralysis of the median nerve and lower radicular group rather than complete paralysis and does not result in muscle, joint, or circulatory disabilities; separate ratings for paralysis of the median nerve and lower radicular group cannot be granted as a matter of law.

3.  The Veteran's bilateral upper extremity disabilities do not result in disabilities that are so exceptional or unusual that the normal provisions of the rating schedule do not adequately compensate the Veteran for these service-connected disabilities.

4.  The Veteran's service-connected disabilities, including bilateral upper extremities, thoracic spine arthritis, and heart disease do not result in any additional disability due to their collective impact that warrants the assignment of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8512, 8515 (2016).

2.  The criteria for an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.124a, DCs 8512, 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations and opinions in furtherance of his claims.  Pertinent VA examinations and opinions were obtained in September 1992, January 1998, July 2007, April 2013, July 2013, and May 2015.  38 C.F.R. § 3.159 (c)(4).  The examinations and opinions obtained in this case are sufficient, as all of the examiners except the July 2013 examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  While the July 2013 examiner did not physically examine the Veteran, the examiner reviewed all of the pertinent evidence, including the results of an examination only months prior.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4).

In April 2017 argument, the Veteran's representative contends that a new VA examination is necessary to determine the vascular and muscular manifestations of the Veteran's service-connected disabilities at issue.  As discussed in further detail below, the Board has determined that the Veteran does not manifest a vascular disability (claimed by the Veteran as a circulatory condition), nor are the service-connected upper extremity disabilities accompanied by any separate and distinct muscular injury.  The competent evidence of record, spanning a period of over 25 years, is adequate to make this determination and the current ratings assigned the disabilities contemplate the Veteran's reported muscle atrophy and trophic changes.  In addition, the Board has determined that the objective medical evidence is more probative with respect to the nature and etiology of the symptoms reported by the Veteran.  Therefore, an additional VA examination (and additional delay in the final disposition of this case) is not required by the duty to assist and the Board will proceed with its decision without further remand.  

VA has also complied with the Board's December 2016 remand instructions.  The Board ordered that the case should return to the Director of Compensation and Pension Service or the Under Secretary for Benefits (Director) for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), to include specific comment on whether all the Veteran's service-connected disabilities combined to warrant an extraschedular rating based on their collective impact.  In February 2017, the Director issued a memorandum finding that an extraschedular rating was not warranted for the Veteran's disabilities, to include on the basis of the collective impact of all service-connected conditions.  The appeal then returned to the AOJ and a supplemental statement of the case (SSOC) was issued in March 2017.  The Veteran and his attorney both submitted additional argument in April 2017, but as this argument was accompanied by duplicate medical evidence already considered by the AOJ, an additional SSOC is not required.  VA has therefore complied with the Board's remand orders.


Increased Rating Claims

Schedular Rating

Service connection for carpal tunnel syndrome of the bilateral upper extremities, status post tunnel release, was granted in an April 1993 rating decision.  Initial 10 percent evaluations were awarded for each upper extremity effective July 14, 1992.  The Veteran appealed the initial ratings assigned his disabilities and, as detailed in the Introduction of this decision, is currently in receipt of an initial 50 percent evaluation for the disability characterized as hand arm vibration syndrome, right (major) carpal tunnel syndrome and an initial 40 percent evaluation for the disability characterized as hand arm vibration syndrome, left (minor) carpal tunnel syndrome.  He contends that higher initial ratings are warranted based on constant pain, severe loss of use, and functional impairment that most nearly approximates complete paralysis of the involved nerves.  Additionally, the Veteran contends that separate ratings are warranted for impairment of the bilateral median, ulnar, and radial nerves, as well as separate ratings for orthopedic, muscular, and circulatory impairment resulting from the service-connected disability.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's bilateral hand arm vibration syndrome and carpal tunnel syndrome is currently rated as 50 percent disabling for the dominant right (major) arm and as 40 percent disabling for the left (minor) arm under 38 C.F.R. § 4.124a, DC 8512, pertaining to impairment from paralysis of the lower radicular group.  Prior to March 27, 2007, the Veteran's disabilities were evaluated as 50 percent disabling for the right arm and as 40 percent disabling for the left arm under DC 8515, which evaluates impairment from paralysis of the median nerve. 

Pursuant to DC 8512, 50 percent (major) and 40 percent (minor) ratings are warranted when there is severe incomplete paralysis of the lower radicular group.  38 C.F.R. § 4.124a, DC 8512 (2016).  Maximum 70 percent (major) and 60 percent (minor) ratings are warranted when there is complete paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  Id.  

Under DC 8515, 50 percent (major) and 40 percent (minor) ratings are warranted when there is severe incomplete paralysis of the median nerves.  38 C.F.R. § 4.124a, DC 8515.  Maximum 70 percent (major) and 60 percent (minor) ratings are warranted when there is complete paralysis with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

A note accompanying the rating criteria states, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  Another note accompanying the rating criteria states that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  Id.

The Veteran contends that separate ratings are warranted for different aspects of his service-connected disabilities.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).

Due to the length of time encompassed by the ratings in this case, the Board finds that a review of the pertinent evidence will prove helpful before beginning its analysis.  The Veteran's STRs reflect numerous instances of treatment for bilateral upper extremity disabilities dating from 1990 with complaints of reduced grip strength, pain, numbness, and tingling.  However, they do not show symptoms such as those contemplated by the ratings pertaining to complete paralysis of the median nerve or lower radicular group, to include: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; or flexion of wrist weakened.  A February 1992 record shows positive hair loss and purplish discoloration to palmar surfaces, but the rest of the Veteran's STRs do not show any trophic disturbances.  There is no indication in the Veteran's STRs that any medical professional opined that the Veteran's disabilities resulted in complete paralysis of any nerve.

The Veteran was afforded a VA examination in September 1992.  He reported pain, weakness, and numbness in the fourth and fifth fingers that was slightly worse on the left compared to the right.  The Veteran reported being unable to do his prior job, which involved a lot of mechanical activity.  Examination revealed normal muscle bulk and tone.  Strength was about 4/5 in the abductor pollicis brevis (APB) finger flexors and opponens pollicis and 5/5 in the first dorsal interosseus and all other muscles of the upper extremities.  Reflexes were all intact and symmetric. Sensory examination was slightly decreased two point discrimination to about five millimeters throughout.  Pinprick seemed to show decrease over the ulnar nerve territory of both hands.  Vibration sense and position sense were intact.  The examiner noted that the upper extremities had weakness of the median and integrated muscles of both hands of 4/5 with numbness over the ulnar territory.  The examiner observed that the Veteran had exquisitely positive Tinel sign, especially over the right hand, almost jumping off the seat with testing.  The Phalen sign was negative.

A nerve conduction velocity (NCV) study included in the VA examination revealed bilateral medial distal motor latencies were prolonged; amplitudes, conduction velocities and F responses were normal.  Left medial sensory conduction was slow across the wrist; the right side was in the low normal range.  Bilateral ulnar motor and sensory and radial sensory conductions were normal.  EMG of median innervated APB muscles was normal bilaterally.  The impression was bilateral carpal tunnel syndrome without denervation and no evidence of ulnar neuropathy or peripheral neuropathy

An EMG in November 1997 showed that chronic denervation-reinnervation changes noted in the Veteran's left ABP one year ago were still present.

At a VA examination in January 1998, the Veteran reported having pain and intermittent numbness in the finger tips.  He stated that he was unable to wear the cock-up splints on his-wrists because they caused increased pain.  Examination revealed that Tinel's sign was positive bilaterally.  There was normal sensation in the hands and normal motor function with good dexterity.  The Veteran was able to bring the tips of the fingers to the transverse palmar crease.  Grip strength on the right was 140 pounds and on the left was 120 pounds.

A February 2003 EMG shows that the finding of decreased median compound muscle action potential (CMAP) amplitude might represent axonal involvement and would classify the case as moderate-severe.  A record dated in June 2003 shows that the Veteran's carpal tunnel syndrome was characterized as severe.

A July 2003 private treatment record shows that the Veteran had tingling, numbness, and pain of the upper extremities.  Examination revealed normal color, turgor and sweat.  The Veteran had full elbow flexion/extension, full forearm supination/pronation, and full extension and flexion of digits and wrists.  There was 1+ atrophy of thenar eminence musculature bilaterally and no atrophy of ulnar nerve enervated intrinsic musculature.  There was also 0/5 thenar weakness to abduction stress testing bilaterally and 5/5 strength, abduction, index through small bilaterally.  There was 2+ tenderness over the flexor carpi radialis tendon bilaterally as well as some diffuse distal volar forearm tenderness bilaterally.  Grip strength was 94 pounds on the right and 68 pounds on the left.  Bilateral thumb basilar, proximal and distal joints were clear, as were index through small, proximal, middle and distal joints. 

Bilateral hand neurovascular exam revealed good color and capillary refill, all digital tips without trophic changes or signs of ulcerations in any stage of healing. Nail plates were without deformities, all digits.  There was a positive Tinel's sign over both carpal tunnels, with significant paresthetic component.  There was a negative Tinel's sign over both ulnar nerves at epicondylar groove.  Ulnar nerves were not unstable with respect to elbow flexion and extension.  Sensory examination on the right revealed reduced protective sensation in the thumb, reduced protective sensation in the index and middle of the right hand, and reduced tactile sensation in the remaining ring and small of the right hand as well as all digits of the left hand, thumb and index through small.

A November 2004 private treatment record revealed continued intermittent tingling and numbness in both median and ulnar nerve distribution, both hands.  The median nerve distribution tingling was associated with pains, which radiated from forearm volarly across the wrist area and into the digits, and was most frequently aggravated by prolonged fixed wrist activities, exposure to vibration tools, and twisting activities with the wrist in repetitive flexion-extension modes bilaterally.  The Veteran had intermittent tingling and numbness in ring and small fingers with occasional associated pain at the elbow level. 

Examination revealed that the Veteran had no obvious atrophy of forearms, wrist or hands.  Elbow range of motion was full to flexion and extension and forearm to supination and pronation.  Circumferences were 36.75 centimeters (cm) versus 37.25 cm at mobile wad, right versus left, 20 cm about the wrist bilaterally and at hand index through small metacarpal neck 25.3 cm right, 24.3 left.  There was no tenderness about the lateral aspects of either elbow. 

The Veteran also manifested full extension and flexion of the wrists/hands without positive provocative findings.  There was minimal distal volar forearm tenderness right, none on the left.  There was no pillar tenderness on either side.  Thumb basilar, proximal and distal joints were clear, as were index through small, proximal, middle and distal joints bilaterally.  There was no atrophy in the intrinsic musculature on either hand.  Prior measurements at previous visit had shown thenar weakness to abduction stress testing bilaterally to 0/5, abduction index through small bilaterally 5/5.  Hand neurovascular exam revealed good color and capillary refill, all digital tips without trophic changes or signs of ulcerations in any stage of healing.  Nail plates were without deformities, all digits.  There was a positive Tinel sign over both median nerves at carpal tunnels radiating to the central finger.  There was negative Tinel sign over both ulnar nerves at epicondylar groove.  Grip strengths with Jamar dynamometer in position two utilizing rapid alternating sequence listing the right side first in pounds were 87/73/68 versus 77/73/75.  The Veteran was opined to have significant residual symptoms associated with bilateral carpal tunnel syndrome.

At the Veteran's July 2006 hearing, he testified that his bilateral carpal tunnel syndrome was severe.  He also testified that he was diagnosed with hourglass compressions on the bilateral median nerves, and he was unable to touch his thumb to the pads of his ring and little fingers.  He manifested a reduced grip strength, often dropped items he was holding, and recently retired from his civilian occupation in 2005 due to the effects of his service-connected neurological disabilities and nonservice-connected elbow and shoulder conditions.

At a VA examination in July 2007, the Veteran reported weakness, tremors, stiffness, numbness, pain, and impaired incoordination. The Veteran described his incoordination as tremors, decrease in grip, difficulty opposing fingers to thumb, and decrease in sensation. Motor examination revealed muscle strength of 4/5 bilaterally in the hands/wrists. The median nerve was affected.  There was no muscle atrophy and no abnormal muscle tone or bulk.  The Veteran had a fine tremor that was not constant of both hands.  Function of a joint was affected.  The Veteran's disabilities had no effect on feeding, bathing, dressing, or grooming; a mild effect on traveling and toileting; a moderate effect on chores, shopping and recreation; and prevented exercise and sports. 

The Veteran stated that he had daily pain, stiffness, and weakness in both wrists.  He reported that all the fingers and thumbs of both hands went to sleep two to three times each night.  He reported wearing braces to work three times each week and that they helped.  The Veteran reported that flare-ups occurred with activity and lasted for a few hours to a few days.  He also reported that functional impairment occurred because he had difficulty using the wrists and hands and had difficulty with grasp and frequently dropped items on a daily basis.  He reported having difficulty driving because his hands went to sleep.  The Veteran reported that he last worked about two years ago.  He complained of sensation loss in all the fingers and thumbs. 

Examination also revealed that the Veteran had dorsiflexion and palmar flexion from zero to 60 degrees and zero to 50 degrees, respectively.  On repetition, the Veteran had mild to occasional moderate pain, mild to moderate weakness and fatigue, but no incoordination.  He had no additional loss of motion with repetitive use.  The examiner noted that the major functional impact was pain with repetitive use.  The examiner opined that they could not determine additional limitation following repetitive use during flare-ups, as that would be resorting to speculation, but the Veteran had no additional limitation following repetitive use that day.  The examiner noted that the Veteran had painful motion.  The examiner reported that the Veteran had a moderate decrease in sensation with light touch, pinprick, and monofilament testing over most of the hands, including all the fingers.  The examiner reported that no muscle wasting or muscle loss was noted.  The examiner reported that deep tendon reflexes were difficult to elicit because of pain in the wrists and that grasps were mildly decreased bilaterally. 

The examiner further noted that the Veteran's residuals appeared to be weakness and difficulty with grasp and loss of sensation in both hands, which interfered with almost all activities.  The examiner noted that routine daily activities were interfered with because the Veteran had difficulty with grasp and sensation, and the Veteran explained that very clearly with some interference with toileting because of loss of sensation and weakness in both hands.  The examiner reported that the Veteran did have some mild weakened movement and some fatigability, but no incoordination.  The examiner also noted that the Veteran did have pain with use of both wrists and hands.  The examiner reported that there was no additional loss of motion noted or ankylosis.  The examiner opined that the extent of the wrist and hand issues appeared to be moderate to severe.  The examiner noted that mild to moderate intermittent tremors were noted in both hands when the interview began, but appeared to resolve.

In an August 2012 statement, the Veteran continued to assert that his disabilities were severe.

The Veteran was afforded another VA examination in March 2013.  He reported having had fairly persistent symptoms consistent with carpal tunnel and cubital tunnel in each hand.  He also complained of his fingers locking up, decreased grip strength and diminished sensation in both hands.  The Veteran had severe constant pain; moderate intermittent pain; severe paresthesias and/or dysesthesias; and moderate numbness of both upper extremities.  Muscle strength testing was 5/5 for bilateral elbow flexion and extension and bilateral wrist flexion and extension; and was 4/5 for bilateral grip and pinch.  There was muscle atrophy at the thenar eminence bilaterally.  Reflexes were hypoactive of 1+ bilaterally for biceps, triceps, and brachioradialis.  Sensory examination was normal for shoulders and inner/outer forearms and decreased for hand/fingers.  There were no trophic changes.  Phalen's sign and Tinel's sign were positive bilaterally.  The examiner opined that the Veteran had moderate incomplete paralysis of the bilateral median and ulnar nerves.  Other nerves in the bilateral upper extremities were normal and an EMG was abnormal. 

The examiner remarked that the Veteran had longstanding symptoms of carpal tunnel and ulnar nerve problems.  The examiner opined that the Veteran had a separate condition of hand arm vibration syndrome in addition to the carpal tunnel syndrome.  The examiner opined that the carpal tunnel syndrome was a part of the hand arm vibration syndrome.  The examiner noted that the Veteran had limitations due to his ulnar nerve and median nerve distributions in grip strength and manual dexterity of both hands.  The examiner noted that the Veteran had decreased sensation capacity in both hands that would negatively affect just about any operation you could think of that would require normal fine motor skill of the hand.

A medical opinion from the March 2013 examiner was obtained in April 2013.  The examiner was unable to comment on the Veteran's condition prior to 1997 as the examination was performed in 2013, 16 years and multiple surgeries later.  The examiner did not have access to any NCV prior to 1997 and that there was nothing available in the Veteran's electronic VA treatment records.  The examiner opined that the Veteran's condition prior to 1997 was irrelevant as his symptoms were all a continuum of the same pathology.  The examiner reported that "objective medical evidence" was not particularly helpful in that a diagnosis of carpal tunnel syndrome was a clinical diagnosis and was not made via EMG or NCV.  The examiner opined that in addition, an EMG or NCV was an extremely operator dependent study and were therefore used not as a diagnostic tool, but merely an aid. 

The examiner clarified that the proffered opinion was relevant only to the Veteran's current condition and the likely cause of it based upon his history and records.  The examiner could not state when the Veteran's condition first manifested itself, only that it was clearly present now and the likely culprit, based on history, was his work with vibratory machinery.  The examiner opined that any comment regarding his condition prior to 1997 would be purely speculative.  The examiner concluded that the Veteran had incomplete median and ulnar nerve paralysis as he retained some function of both of his hands.  His deficiencies were in range of motion and grip strength.  He did not have ape hand, but did have difficulty making a full fist and moderate thenar atrophy.  He could flex all of his fingers but flexion was weak, about 4/5 bilaterally.  He had no trophic changes.

An additional medical opinion from a different examiner was obtained in July 2013.  The examiner opined that it was less likely than not that the Veteran had muscle damage.  The rationale was that the Veteran's condition was consistent with significant carpal tunnel syndrome.  The examiner reported that carpal tunnel syndrome was a condition in which there is excessive pressure on the median nerve leading to numbness, tingling, weakness, and in some cases, muscle damage in the hand and fingers. The examiner noted that the median nerve provided feeling and movement to the thumb side of the hand, including the palm, thumb, index finger, middle finger, and thumb side of the ring finger.  The examiner noted that the area in the wrist where the nerve entered the hand was called the carpal tunnel and that that tunnel was normally narrow.  The examiner noted that any swelling could pinch the nerve and cause pain, numbness, tingling, or weakness.  In support of the opinion, the examiner discussed pertinent treatment records and nerve studies dating back to service as well as the Veteran's contentions.  The examiner specifically emphasized that the July 2007 VA examination showed no muscle atrophy and no abnormal muscle tone or bulk.

The examiner also opined that the Veteran's symptoms resulted in severe incomplete paralysis of the median nerve.  The examiner reported that the Veteran's condition most closely resembled right and left carpal tunnel syndrome manifesting as severe incomplete paralysis of the median nerve rather than complete paralysis.  The examiner found that the March 2013 examination accurately described the Veteran's condition. 

The examiner further opined that the Veteran's disabilities did not manifest in symptoms of the hand inclined to the ulnar side related to carpal tunnel syndrome. The examiner noted that records showed positive Tinel's at elbow into ulnar nerve distribution bilaterally; that suggested pathology at the elbow.  The examiner reported that by definition, carpal tunnel syndrome affected the condition of the median nerve, the radial side of the hand.  The examiner observed that submission of a paper discussing median-ulnar nerve anomalies was of record, but that despite the occurrence of median-ulnar nerve anomalies in the general population, in this Veteran's case, compression at the wrist was noted during surgery, thus making that a moot point.  The examiner reported that the evidence supported the conclusion as the radial side affected (not ulnar side); that would include the thumb, index, middle finger, and potentially part of the ring finger. 

The examiner also opined that the Veteran's disabilities less likely than not manifested in fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm.  The examiner noted that the evidence did not support those claims.  The examiner reported that no gross deformities of the hands were described in the medical record despite recurrent evaluations.  The examiner observed that no significant atrophy of the muscles was noted and thenar muscles were specifically examined by neurology during EMG.  The examiner observed that the medical record continuously and recurrently described symptoms of paresthesias, numbness, and pain.  The examiner opined that the medical record did not support hand deformities.
The examiner further opined that the Veteran's disabilities at least as likely as not manifested in flexion of wrist weakened.  The examiner noted that the medical record supported flexion of the wrist weakened due to carpal tunnel syndrome pain.  The examiner opined that by definition, that commonly occurred.  The examiner concluded that the Veteran's disabilities less likely than not manifested in pain with trophic disturbances. The examiner noted that early concern for reflex sympathetic dystrophy was entertained in the medical record; however, the medical record did not support development of this condition.  The examiner opined that trophic disturbances were a common finding in sympathetic dystrophy.  The examiner concluded that in addition, patients with reflex sympathetic dystrophy would not likely be able to go on and weed their lawn as that activity caused a lot of vibration.

The Veteran submitted a private medical evaluation from M.S., D.O. dated in February 2014.  Dr. M.S. reported reviewing the pertinent evidence of record as well as physically examining the Veteran; he discussed the Veteran's treatment records and examinations dating back to service.  He reported concurring with the April 2013 VA examination.  He reported that the Veteran currently complained of daily pain, stiffness, and weakness in both wrists.  He reported that the Veteran's fingers and thumbs of both hands went to sleep two to three times each night.  The Veteran reportedly wore braces three times each week and those helped somewhat.  The Veteran had flare-ups occur with activity, which might last a few hours to a few days.  Functional impairment reportedly occurred secondary to the difficulty with grasp and frequently dropped items on a daily basis.  He had difficulty driving because the hands went to sleep.  His major functional impact was pain with repetitive use.

He opined that the Veteran had mild muscular involvement secondary to the injuries to the median, ulnar, and radial nerves.  Dr. M.S. also opined that the Veteran's median, ulnar, and radial nerve impairment were severe bilaterally.  Dr. M.S. noted that they were stating that the hand arm vibration syndrome involved multiple nerve conditions (ulnar, median, and radial) and that the Veteran's carpal tunnel syndrome was part of the hand arm vibration syndrome or could be a manifestation.  It was his opinion that the two were two separate and distinct medical conditions.  Dr. M.S. opined that the Veteran's bilateral hand arm vibration syndrome at least as likely as not caused damage to the muscles of the hands bilaterally.

At a VA examination in May 2015, the Veteran reported aching pain throughout his wrists, aggravated by flexion, extension and abduction and adduction of each hand at the wrist.  He had sharp aching pain in the wrists and dull aching pain throughout his hands with numbness and tingling sensations involving all digits, aggravated by use of the hands.  The bilateral handgrips were weak.  The coordination of his hands was decreased.  He dropped items that were held with each hand.  Since 2006, the Veteran had had a mild fast, low amplitude tremor involving the left more prominently than the right hand.  He had no other tremor.  He developed numbness of his hands when he was sleeping that caused him to awaken from sleep and bothered him.  The Veteran reported that his pain was daily and constant.  He did not develop fatigue or muscle fatigue, and his joints did not swell or become excessively warm. 

The Veteran had symptoms of mild constant pain bilaterally; moderate intermittent pain bilaterally; mild paresthesias and/or dysesthesias bilaterally; and mild numbness bilaterally.  Muscle strength testing was 5/5 bilaterally for elbow flexion and extension and for wrist flexion and extension; and 4/5 bilaterally for grip and pinch.  There was no muscle atrophy.  Deep tendon reflexes were 1+ bilaterally for biceps, triceps, and brachioradialis.  Sensory examination was normal for inner/outer forearm and decreased for hand/fingers.  Examination revealed normal joint position sensation.  Vibratory sensation was decreased over the right wrist.  Pinprick sensation was decreased over digits one and two of both hands and digits four and five of the right hand.  Light touch sensation was decreased over digit number one for the left hand and digits one through five of the right hand.  Decreased pinprick sensation over both hands digits one and two and the right hand digits four and five.  Decreased light touch sensation involving the left hand digit number one and the right hand digits one through five.  There were no trophic changes.  Phalen's sign was negative bilaterally and Tinel's sign was positive bilaterally.  He had mild incomplete paralysis of the bilateral median nerves; severe incomplete paralysis of the bilateral ulnar nerves; and severe incomplete paralysis of the bilateral lower radicular group.  All other upper extremity nerves were normal. 

Examination of his extremities showed that there was no muscle atrophy or joint deformities.  He had full active range of motion of the elbows and wrists.  He could extend his hands at the wrists to 40 degrees, flex them to 30 degrees, adduct them to 20 degrees, and abduct them to 15 degrees.  Those maneuvers produced no pain in the wrists.  There was severe pain on palpation over the mid-volar aspects of the wrists.  Tinel's sign was strongly positive for each wrist.  There was no pain on palpation over the elbows, including the cubital tunnels or Guyon's tunnels bilaterally.  He could extend all digits of his hands completely and flex them completely.  He could not oppose digits one and five of either hand completely.  Flexion-extension of the digits of his hands produced mild pain throughout all digits of the hands.  There was no pain on palpation over the hands.  There were no Dupuytren's contractures.  Palpation over other portions of the upper extremities produced no pain.

Muscle tone was normal throughout the upper extremities.  Tendon reflexes were grade one throughout the upper extremities.  Muscle power was grade five throughout the upper extremities, except the Veteran could not abduct or forward flex the arms more than 130 degrees due to restricted range of motion of the arms at the shoulder joints.  Muscle power was grade five for the bilateral biceps and triceps and for hand flexion, extension, and abduction and adduction at the wrist.  Muscle power was decreased throughout the hands.  Bilateral handgrips were grade four; dorsal interossei were grade five minus; ventral interossei were grade five minus; adductor pollicis grade were five minus; and opponens pollicis and opponens digiti quinti muscles were both grade one. Sensory examination revealed normal joint position sensation.  Vibratory sensation was decreased over the right wrist.  Pinprick sensation was decreased over digits one and two of both hands and digits four and five of the right hand.  Light touch sensation was decreased over digit number one for the left hand and digits one through five of the right hand. 

The examiner commented that the Veteran's bilateral handgrips were paretic (weak).  The Veteran could not oppose digits one and five of either hand completely.  The coordination of his hands was impaired.  He dropped items that were held in either hand.  The Veteran was diagnosed, in pertinent part, with moderate chronic sensorimotor and small fiber polyneuropathy involving the distal upper extremities since 1990.  The examiner opined that that was manifested as moderate chronic bilateral carpal tunnel syndrome and bilateral ulnar neuropathies and mild bilateral radial sensory neuropathies since 1990.  The examiner opined that the Veteran's hand arm vibration syndrome was severe.  The examiner also opined that the Veteran had bilateral significant paresis of the handgrips; mild paresis of the bilateral dorsal and ventral interossei; and severe paresis of the bilateral opponens pollicis and opponens digiti quinti muscles.  The examiner reported that the interosseous muscles and the opponens pollicis and opponens digit quinti muscles were innervated by the ulnar nerves.  The examiner further opined that the Veteran had significant impairment in the use of his hands due to pain, numbness, tingling, and paresis (weakness) of the handgrips.

An advisory and extraschedular opinion from the Director of VA's Compensation Service was obtained in June 2015.  The Director discussed the March 2013 VA examination showing that bilateral carpal tunnel syndrome might be a part of hand arm vibration syndrome as well as Dr. M.S.'s February 2014 opinion that the two were distinct medical conditions.  The Director also discussed the findings of the most recent VA examination.  The Director reported the note under the rating criteria that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider group ratings.  The Director noted that the evidentiary record disclosed that the service-connected upper extremity peripheral nerve disability involved multiple peripheral nerves and was manifested by motor and sensory deficits consistent with severe incomplete paralysis. 

The Director opined that regardless of whether the carpal tunnel syndrome and hand arm vibration syndrome were distinct diagnoses, both conditions manifested similar symptoms that were rated under the upper extremity peripheral nerve criteria contained in 38 C.F.R. § 4.124a that precluded separate evaluations for upper extremity peripheral nerve disabilities.  The Director concluded that separate ratings were not in order as it was precluded by the note in 38 C.F.R. § 4.124a that barred separate ratings for upper extremity peripheral nerve disabilities that involve multiple nerves.  Additionally, the Director noted that even in the absence of the note in 38 C.F.R. § 4.124a, separate ratings could not be assigned as the symptomatology associated with carpal tunnel syndrome was not shown by the evidentiary record to be separate and distinct.  The Director noted that the symptomatology was overlapping and duplicative. 

The Director also opined that the evidentiary record did not demonstrate an exceptional disability picture for the bilateral upper extremity peripheral nerve disabilities that would render application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet.App. 111 (2008).  The Director opined that the sensory and motor deficits associated with the disabilities, which had been determined to be consistent with severe incomplete paralysis under § 4.124a, DC 8512, had been appropriately rated under the rating schedule for the peripheral nerves.  The Director concluded that entitlement to extraschedular evaluations for carpal tunnel syndrome with hand arm vibration syndrome of the right upper extremity and carpal tunnel syndrome with hand arm vibration syndrome of the left upper extremity was not warranted. 

The Director also noted that a collective extraschedular evaluation might be assigned if there was an exceptional or unusual disability picture based upon the combined effects of multiple conditions that would not exist if not for the interaction or multiple service-connected disabilities.  See Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  The Director opined that a review of the record found no basis for awarding a collective extraschedular evaluation for the combined effects of the service-connected right upper extremity carpal tunnel syndrome with hand arm vibration syndrome and the left upper extremity carpal tunnel syndrome with hand arm vibration syndrome.  The Director concluded that there was no evidence that interaction of the disabilities demonstrated an unusual or exceptional disability picture to warrant assignment of a collective extraschedular evaluation.

In February 2017, the Director issued a second advisory opinion further addressing whether an extraschedular rating was appropriate based on the combined effects of all the Veteran's service-connected disabilities.   The Director considered the manifestations of the service-connected bilateral upper extremity disabilities, as well as the symptoms and impairment associated with all other service-connected disabilities, including thoracic spine arthritis and heart disease.  The Director noted that available treatment records showed full range of motion of the spine, as well as no hospitalizations, surgical procedures or intensive treatment for thoracic spine arthritis.  With respect to the Veteran's heart disease, the Director observed that the disability has been rated as 100 percent disabling since August 31, 2011.  The Director concluded that the medical and lay evidence did not establish an unusual or exceptional disability pattern that rendered the regular rating criteria impractical, nor was there evidence demonstrating that the symptomatology associated with the Veteran's service-connected disabilities resulted in a "collective impact" that would warrant an increased rating on any basis.  The Director further observed that any collective impact from the Veteran's disabilities was considered in the grant of TDIU benefits in March of 2005 and was contemplated by that total rating.  Therefore, entitlement to an extraschedular rating was not established.  

Based on a review of the lay and medical evidence, including that detailed above, the Board concludes that initial ratings in excess of 50 percent for the right arm and in excess of 40 percent for the left arm are not warranted at any time since the award of service connection.  Here, the Veteran specifically testified in 2006 and reiterated in 2012 statements and testimony that his disabilities were severe, which is consistent with the currently assigned ratings for severe incomplete paralysis.  Additionally, none of the Veteran's treatment records or VA or private examinations have demonstrated symptoms that most nearly approximate those associated with maximum ratings for complete paralysis of the upper extremity nerves or are of similar frequency and severity.  For example, there is no objective evidence that the Veteran's hands are inclined to the ulnar side, that the index and middle fingers are more extended than normal, or that pronation is incomplete and defective with an absence of flexion of the index finger and feeble flexion of middle finger.  Although the private July 2003 examiner and March 2013 VA examiner observed some atrophy at the thenar eminence bilaterally, all other examinations of the Veteran's upper extremities have noted normal muscle tone and bulk, including the most recent VA examination in May 2015, when the examining VA neurologist specifically found there was no muscle atrophy.  In the March 2013 VA examiner's addendum opinion, the examiner characterized the observed atrophy as moderate and the examiner specifically found that the Veteran had incomplete paralysis of the median and ulnar nerves.  The fact that the examiner opined that the Veteran had incomplete paralysis, even though the examination report specifically includes complete paralysis with atrophy as a symptom as a choice in describing the severity of the Veteran's disabilities, weighs against a finding that any atrophy is severe enough to warrant higher ratings.  It is therefore clear that the disability does not most nearly approximate considerable atrophy of the muscles of the thenar eminence as specified in the criteria for a maximum rating under DC 8515.  

The medical and lay evidence also does not establish the other criteria indicative of complete paralysis under the relevant rating criteria.  The Veteran has repeatedly stated that his hands will lock with respective use, but he has never manifested fixation of the thumb in the plane of the hand (ape hand), or a complete inability to make a fist upon physical examination, even after repetitive testing.  Additionally, as discussed above, while the July 2013 examiner opined that the Veteran's disabilities did result in weakened flexion of the wrist, they did not result in gross deformities or pain with trophic disturbances.  Statements from the Veteran as well as from others during this appeal also have not shown such symptomatology.  Consequently, the evidence does not show that the Veteran's bilateral disabilities result in complete paralysis of the median nerve such that higher ratings are warranted under DC 8515.

As for DC 8512, the treatment records and examinations do not show complete paralysis of the lower radicular group.  The evidence does not show, nor does the Veteran contend, that he has paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, i.e. substantial loss of use of the hand.  Although the Veteran's disabilities cause severe impairment in his ability to use his hands, there is no indication in the medical evidence of record that the Veteran has substantial loss of use of his hands as defined in the rating criteria.  No medical professional has provided any such opinion that the Veteran's disabilities result in substantial loss of use of his hands, and the Board observes that he was able to maintain employment as an electronics technician throughout the claims period until approximately 2005, when he retired due to the effects of a  combination of service-connected and nonservice-connected disabilities.  The Veteran has consistently stated he is able to use his hands for activities such as driving, performing household chores, and caring for his yard.  While some of these activates require accommodations for his disability, such as switching hands on the steering wheel, the lay and medical evidence clearly demonstrates that the Veteran has not lost "substantial use" of his hands.  As such, the evidence does not support higher ratings under DC 8512.

The Board will now turn to the Veteran's specific contentions in this case regarding multiple ratings.  In various statements to VA, the Veteran and his representative contend that separate ratings are warranted for the service-connected hand arm vibration syndrome, carpal tunnel syndrome, and each affected nerve; separate ratings for a muscle injury; separate ratings for orthopedic/joint impairment; and separate ratings for circulatory impairment to the fingers claimed as Raynaud's disease (manifested by temperature and color changes caused by limited blood circulation).  However, the Board finds that separate ratings either cannot be granted or are not warranted.

With regard to the Veteran's contention that separate ratings are warranted for hand arm vibration syndrome and carpal tunnel syndrome, the criteria for diseases of the peripheral nerves preclude such an action.  A note accompanying the rating criteria states that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Note.  In this case, pursuant to the rating criteria, the Veteran's disabilities are rated by reference to the major involvement or radicular group ratings, currently DC 8512 and the lower radicular group.  Additionally, VA regulations make clear that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. 
Although the Veteran's hand arm syndrome and carpal tunnel syndrome are two separate diagnoses, the symptomatology of the conditions is duplicative, as is the impairment from the injuries to various nerves affecting the hands.  In February 2014,  Dr. M.S. noted that the Veteran's hand arm vibration syndrome involves multiple nerves (ulnar, median, and radial) and the other medical evidence establishes that the Veteran's carpal tunnel syndrome also affects the median nerve.  As the Veteran's disability involves multiple nerves, he is rated by reference to the lower radicular group and DC 8512, as provided for in VA regulations.  

There is also no competent evidence separating out the symptomatology from each nerve injury.  The Veteran's service-connected upper extremity disability is productive of pain, loss of grip strength and sensation, and functional impairments without differentiation regarding the effects of each specific nerve.  This conclusion was also reached by VA's Director of Compensation, who specifically opined in the June 2015 advisory opinion that the Veteran's symptoms are overlapping and duplicative.  The Board therefore concludes, based on a review of the record as a whole, to include the note following the rating criteria and VA's general policy against pyramiding, that separate ratings for hand arm vibration syndrome, carpal tunnel syndrome, and the individual nerves affected by the service-connected disabilities are not warranted.

Turning now to the Veteran's contention that separate ratings are warranted for associated muscle injuries, the evidence fails to show that the Veteran's service-connected nerve disabilities result in injuries to any muscle group such that separate ratings are warranted.  The Board acknowledges Dr. M.S.'s February 2014 opinion that the Veteran has muscle injuries from his disabilities; however, this opinion is nonspecific in its conclusions regarding the type, location, and nature of the identified muscle injury.  Aside from noting that hand arm vibration syndrome can involve muscle disorders generally and diagnosing nonspecific muscle damage in the Veteran, Dr. M.S. does not provide sufficient detail for the Board to conclude a discrete muscle disability (other than the muscle involvement contemplated by the current ratings) exists.  In addition, the overwhelming medical evidence of record consisting of multiple VA examinations and treatment records dated throughout the claims period all fail to show any injury to a specific muscle group resulting from the Veteran's service-connected nerve disabilities.  While EMGs have shown innervation, numerous treatment records and VA examinations do not show a diagnosis of muscle injuries such that separate ratings are applicable.  The Veteran's service-connected disability is productive of some diminished strength and grip in the hands, but these manifestations are contemplated by the ratings currently assigned for severe incomplete paralysis of the lower radicular group under DC 8512, which specifically contemplates paralysis of the muscles of the hands.  38 C.F.R. § 4.124a, DC 8512 (providing a maximum rating for complete paralysis affecting "all the intrinsic muscles of the hand.").  Therefore, the Board finds that separate ratings for muscle injuries are not warranted.

The Veteran also contends that separate ratings are warranted for orthopedic injuries associated with his service-connected nerve injuries, specifically, loss of motion and pain affecting the bilateral wrist joints and individual fingers.  As with the contentions regarding muscle injuries above, the evidence does not show that the Veteran's nerve disabilities have resulted in a separate and distinct joint disability.  The treatment records and VA examinations have not shown a diagnosis of orthopedic disabilities warranting separate ratings.  Furthermore, any impairment to motion of the Veteran's wrists and fingers resulting from his nerve symptoms is already compensated for in the assigned ratings.  The Veteran's 50 percent rating for his right arm and 40 percent rating for his left arm contemplate severe incomplete paralysis.  Such disability takes into account any orthopedic impairment resulting from the Veteran's disabilities, including any decrease in motion, to include his inability to touch the pads of his thumbs to the ring and little fingers.  The evidence does not show separate joint or orthopedic disabilities warranting separate ratings.  As such, the evidence does not support a finding that separate ratings for orthopedic or joint impairment is warranted.

Most recently, the Veteran asserts that a separate rating is warranted for circulatory damage associated with the service-connected disability.  In April 2017, the Veteran reported experiencing temperature and color changes in his fingers, as well as a loss of sensation, all attributed to Raynaud's disease.  The Board does not find any competent evidence of this specific diagnosis in the Veteran's treatment records and notes that none of his treatment records indicate findings of circulatory deficiencies.  Neurovascular examination of the hands was normal at the July 2003 private examination and during a November 2004 evaluation at a private facility with good color of the hands and good capillary refill.  The May 2015 VA examination also noted normal color and temperature of the hands with no vascular or circulatory deficits.  The Veteran is competent to report symptoms that he experiences, such as color and temperature changes, but his lay statements are outweighed by the objective evidence of record, which consists of numerous treatment records and physical examinations performed by medical professionals that are negative for complaints or findings related to circulatory and/or vascular dysfunction.  The Board therefore finds that a separate rating for any circulatory or vascular impairment associated with the service-connected disabilities is not warranted.

Finally, to the extent that the Veteran's representative also argues that separate ratings for tremors of the upper extremities are warranted, the May 2015 VA examiner's opinion listed such disability as a separate diagnosis caused by the service-connected polyneuropathy.  As noted in the Introduction of this decision, the Veteran has yet to file a formal claim with respect to any currently present tremors and the Board does not have jurisdiction over this matter.  

Based on the above, the Board finds that the criteria for an initial schedular rating in excess of 50 percent for the right arm and in excess of 40 percent for the left arm have not been met since the award of service connection.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for higher initial schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Ratings and Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board may not assign an extra-schedular rating in the first instance, but must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Veteran and his representative have explicitly raised the issue of entitlement to an extraschedular rating, and per VA regulations, the case was referred to VA's Director of Compensation Services for advisory opinions addressing whether an extraschedular rating is appropriate in this case.  The Director provided two memorandums, dated in June 2015 and February 2017.  The Board is not bound by the opinion of the Director, in fact, the Court has recently held that the Director's determinations are not "opinions," but are instead decisions of fact reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board may decide how much probative weight to give the Director's decisions and act accordingly.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected disabilities inadequate.  A comparison between the level of severity and symptomatology of the Veteran's nerve injury to the bilateral upper extremities with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  As noted in the analysis regarding the Veteran's schedular rating, his disability is productive of pain, reduced strength, grip, range of motion, and sensation, and accompanying impairment to functional use.  These manifestations are all contemplated in the schedular criteria pertaining to diseases of the peripheral nerves and the applicable DCs.  See 38 C.F.R. § 4.124a, DC 8512, 8515.  The weight of the competent evidence, including the Veteran's statements, establishes that he experiences severe incomplete paralysis of the lower radicular group of the bilateral upper extremities.  Higher schedular ratings are provided only in cases of complete paralysis which is not demonstrated by the evidence in this case as explained above.  To the extent the Veteran contends that his disability manifests muscular, orthopedic, and circulatory/vascular injuries that are not compensated by the currently assigned schedular ratings, the Board again notes that the rating criteria in question specifically contemplate symptoms such as muscular atrophy and paralysis, loss of motion of the wrist and fingers, locking of the hands, and trophic changes of the skin.  Thus, his reported symptoms are the same symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture such that the schedular criteria are inadequate to describe the severity and symptoms of the disability.  

Even if the Board was to find that step one of Thun was satisfied, an extraschedular rating is still not warranted in this case because the Board finds that Thun step two is not established.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's nerve injuries do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Aside from his surgeries to alleviate the symptoms of his disability in 1991 and 2004, the evidence does not establish any inpatient hospital treatment for the service-connected nerve conditions and certainly not on a frequent or even recurrent basis.  In fact, the Veteran's more recent treatment records are entirely silent for treatment specifically pertaining to his service-connected upper extremity disabilities.  Rather, his medical treatment over the past several years has focused on nonservice-connected disabilities, including diabetes mellitus, dental conditions, skin disabilities, and a transient ischemic attack (TIA).  

As regarding the effect on his employment, the record establishes that the Veteran worked as an electronics technician after service until 2005, when he retired due to impairment associated with both service-connected and nonservice-connected disabilities.  A rating for a service-connected disability presupposes there will be consequent occupational impairment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Marked interference with employment means to an extent above and beyond that contemplated by the regular schedular rating criteria.  The Veteran's disability impacts his ability to perform repetitive movements with his hands, operate vibrating hand tools, and carry and grasp certain items.  The impact on his occupational functioning from this type of impairment is not  "exceptional" as characterized by Thun and it is contemplated by the currently assigned schedular evaluations.  In the February 2017 advisory decision, the Director noted that there was  "no unusual or exceptional disability pattern...demonstrated that would render application of the regular rating criteria as impractical."  The Board agrees, based on the competent lay and medical evidence of record describing occupational impairment of the kind expected and contemplated by the schedular criteria for evaluating the service-connected nerve injuries.  The Board therefore finds that the service-connected upper extremity disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.

The Board must also consider whether the Veteran's service-connected disabilities, (particularly his upper extremity nerve injuries, thoracic spine arthritis, and heart disease), combine together to render the schedular criteria inadequate given their "collective impact."  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) in Johnson v. McDonald, rejected VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates referral for extra-schedular consideration on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit Court determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  The Federal Circuit Court further indicated in Johnson that the total disability rating based on individual unemployability (TDIU) provision only accounts for instances in which a Veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id., at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.
The Board finds that the weight of the competent and credible lay and medical evidence is against a finding that the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected hand arm vibration syndrome and carpal tunnel syndrome.  The Veteran and his representative contend that his service-connected upper extremity disabilities limit his ability to exercise which has led to obesity and an exacerbation of his cardiovascular problems.  The parties May 2016 JMR also notes that the record contains evidence that the Veteran's cardiovascular disease and degenerative changes to the thoracic spine "impact one another," though the specific nature of such impact is not clarified by the parties.  

In any event, the medical and lay evidence establishes that the Veteran's service-connected conditions have resulted in some loss of function and impairment that affect his ability to perform certain types of exercise.  However, the record also establishes that the Veteran had problems controlling his weight as early as August 1990, when service records establish that he participated in a weight reduction program during active duty service.  The Veteran's participation in this program was only a few months after his first complaints of upper extremity pain and before the disability worsened to the level claimed to impact his ability to exercise.  It is therefore clear that his weight problems are not due to limitations based on his upper extremity disabilities.  Similarly, while the Veteran was service-connected for a heart disability soon after discharge, at that time the only objective evidence of cardiovascular abnormality was an in-service X-ray showing calcification of the aortic knob in 1991.  The Veteran's cardiovascular function was also normal at a September 1992 VA examination and his weight was recorded as 236 pounds (lbs.).  The evidence therefore establishes that the Veteran was obese during and soon after active duty service, before his service-connected disabilities had any effect on his ability to exercise and control his weight. 

Other post-service treatment records also weigh against a finding of any collective impact due to the Veteran's service-connected disabilities such that an extraschedular rating is warranted.  VA treatment records document repeated instances where the Veteran's health care providers encouraged weight loss and recommended specific exercises he could perform even with his physical disabilities.  For example, in March 2015 during a VA diabetes consultation in the endocrinology clinic, the Veteran was advised on aquatic exercise as his multiple upper extremity surgeries (including nonservice-connected shoulder and elbow surgeries) precluded "heavy exercise."  There is no indication that the Veteran took the advice of his physicians and attempted this type of exercise.  Additionally, two months earlier in January 2015, the Veteran's VA diabetes management provider specifically observed that lifestyle changes were needed to lower the Veteran's weight and body mass index, but the Veteran was "not willing to change at this point in time."  Finally, the Veteran has consistently reported life stressors unrelated to his service-connected conditions which render his unable to control his diabetes or weight.  These stressors include his spouse's multiple health problems.  

The Board has considered all of the above evidence, as well as the February 2017 advisory decision from the Director.  In the advisory decision, the Director concluded that "[n]one of the objective medical records from treating providers reveals any evidence of a collective impact of these disabilities that would warrant an increased evaluation on any basis for any of the disabilities.  The collective impact of all service connected disabilities was considered in the grant of [TD]IU benefits in March of 2005."  The Director further noted that the Veteran's heart disability is currently assigned a total schedular evaluation and his thoracic spine disability has not been productive of significant functional impairment and has consistently demonstrated full range of motion.  This evidence indicates that the Veteran's service-connected spine disability does not have a large impact on his ability to exercise and the Veteran is already compensated for the functional impact and limitations associated with his heart disease.  

With consideration of all of the above, the Board finds that an extraschedular rating is not warranted based on any collective impact caused by his service-connected disabilities.  Although the Veteran contends that his service-connected disabilities combine to prohibit exercise and have led to obesity and cardiovascular deconditioning, the objective medical evidence establishes that the Veteran had weight problems before his service-connected conditions had any demonstrable impact on his exercise ability.  Furthermore, the Veteran has not followed the advice of his physicians who have repeatedly advised weight loss and suggested specific types of exercise that are not precluded by his physical disabilities.  The manifestations of his service-connected conditions, even when considered together, simply do not result in an exceptional circumstance such that extra-schedular compensation is required to compensate him for a disability that can only be attributed to the combined effect of multiple service-connected conditions, i.e. obesity and exacerbation of cardiovascular symptoms.  There is no medical or lay evidence establishing that the collective impact of his disabilities has rendered the schedular criteria inadequate and an extraschedular rating on this basis must be denied.  

To the extent the parties agreed in the May 2016 JMR that the Board improperly relied on the June 2015 advisory decision of the Director, the Board specifically notes that the Director's determinations are reviewable by the Board on a de novo basis and the Board may decide how much probative weight to give the Director's opinion.  Kuppamala, supra.  In this case, the Board has afforded a great deal of probative weight to the contents of the Veteran's VA and private treatment records and examinations.  This medical evidence, based on objective testing performed by competent health care professionals, and in most cases rendered in the context of contemporaneous medical treatment, is also more probative than the Veteran's lay statements.  The Veteran is competent to report why he is unable to exercise, but his lay statements and testimony are in many ways inconsistent with the findings of various medical professionals throughout the claims period.  The lay statements offered in the context of a claim for increased VA compensation are also inconsistent with statements made to his doctors in the course of receiving medical treatment.  The Board therefore finds that the competent medical evidence is the most probative evidence in this case, and while the Director's February 2017 determination reaches the same conclusion as the Board, the Director's decision is merely one piece of evidence considered by the Board in its review of the complete claims file.  It is therefore clear that an extraschedular rating is not appropriate in this case on any basis.

Regarding whether a claim for TDIU has been raised during the claims period, the Veteran is in receipt of a TDIU rating from March 4, 2005, to August 31, 2011, and is in receipt of a 100 percent schedular rating from August 31, 2011.  Therefore, the Board need not address whether such issue has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Additionally, for the period from August 31, 2011, the Court has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Id. at 293.  However, in this case, the record does not show and the Veteran does not contend that a separate TDIU is warranted.  To the extent the Veteran contends that an effective date earlier than March 4, 2005 is warranted for the award of TDIU, this issue was previously referred by the Board to the AOJ and the Veteran has not yet filed the necessary forms to initiate a formal claim.  Consequently, the Board concludes that the issue of entitlement to a TDIU prior to March 4, 2005, and after August 31, 2011, is not an issue currently before the Board.


ORDER

Entitlement to an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome is denied. 

Entitlement to an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


